         Case: 4:21-cv-00921-SL Doc #: 1 Filed: 05/04/21 1 of 3. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 ANGEL FEATHER,                                 ) CASE NO.
                                                )
         Plaintiff,                             ) JUDGE:
                                                )
 vs.                                            ) NOTICE OF REMOVAL
                                                )
 MAHONING COUNTY SHERIFF'S                      )
 OFFICE, et al.,                                )
                                                )
         Defendants.                            )

       TO THE JUDGES, UNITED STATES DISTRICT COURT, NORTHERN DISTRICT
       OF OHIO, EASTERN DIVISION:

       1.       On April 1, 2021, Plaintiff Angel Feather commenced an action in the Mahoning

County Court of Common Pleas, Ohio, bearing Case No. 2021 CV 00535 entitled “Angel Feather

v. Mahoning County Sheriff's Office, et al.,” praying judgment against Defendants. Said action is

predicated on alleged violations of Plaintiff’s rights under the Family and Medical Leave Act and

is brought pursuant to 29 U.S.C. § 2615(a). Said action is wholly of a civil nature of which this

Court has original jurisdiction under the provisions of Title 28, United States Code, Sections

1343(a)(3) and/or 1331, and is one which may be removed to this Court pursuant to the provisions

of Title 28 United States Code Section 1441(a) and (b), as being a civil action involving a claim

or claims over which this Court has original jurisdiction and involving a claim or right arising

under the Constitution, treaties or laws of the United States, all of which more fully appears in the

Plaintiff Complaint, a copy of which is attached hereto and incorporated herein by reference.

       2.       Said action also contains certain pendent state law claims over which this Court has

jurisdiction under the provisions of 28 United States Code Section 1367.
           Case: 4:21-cv-00921-SL Doc #: 1 Filed: 05/04/21 2 of 3. PageID #: 2




          3.    A copy of the Summons and Complaint in the case aforesaid was served upon

Defendants, Mahoning County Sheriff's Office and Board of Mahoning County Commissioners,

on April 7, 2021 under and by virtue of Rule 4.3 of the Ohio Rules of Civil Procedure.

          4.    Defendants attach hereto, and file herewith, a copy of the Summons and Complaint

served as aforesaid, as well as copies of all other process, pleadings and orders served upon them.

          5.    Without waiving their defense that the Mahoning County Sheriff’s Office is not

suit juris, all Defendants join in this Notice of Removal.

          WHEREFORE, Defendants pray that the case presently pending against them in the

Mahoning County Court of Common Pleas be removed to this Court and proceed herein according

to law.

                                              Respectfully submitted,

                                              MAZANEC, RASKIN & RYDER CO., L.P.A.

                                              s/Kathleen M. Minahan
                                              KATHLEEN M. MINAHAN (0064989)
                                              100 Franklin’s Row
                                              34305 Solon Road
                                              Cleveland, OH 44139
                                              (440) 248-7906
                                              (440) 248-8861 – Fax
                                              Email: kminahan@mrrlaw.com

                                              Counsel for Defendants Mahoning County
                                              Sheriff's Office and Board of Mahoning County
                                              Commissioners




                                                 2
           Case: 4:21-cv-00921-SL Doc #: 1 Filed: 05/04/21 3 of 3. PageID #: 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 4, 2021, a copy of the foregoing Notice of Removal was filed

electronically. Notice of this filing will be sent to all registered parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                               s/Kathleen M. Minahan
                                               KATHLEEN M. MINAHAN (0064989)

                                               Counsel for Defendants Mahoning County
                                               Sheriff's Office and Board of Mahoning County
                                               Commissioners

CORSA-200087/Notice of Removal




                                                   3
